OPINION — AG — ** MEMORANDUM ** SUBJECT MATTER DISCUSSED: CAN OR CANNOT AN INCORPORATED CITY OF OKLAHOMA (MUNICIPALITY) IS AUTHORIZED TO EXPEND CITY FUNDS TO PURCHASE ADDITIONAL RIGHT OF WAY IN THE CITY, OR TO AID THE PURCHASE OF ADDITIONAL RIGHT OF WAY IN THE CITY, FOR THE PURPOSES OF A STATE HIGHWAY RUNNING THROUGH THE CITY ON ONE OF THE STREETS THEREOF, YOU ARE ADVISED THAT I HAVE BEEN UNABLE TO LOCATE A STATUTE. CITE: 11 Ohio St. 81 [11-81], 11 Ohio St. 125 [11-125], 11 Ohio St. 171 [11-171], 11 Ohio St. 642 [11-642], 69 Ohio St. 49 [69-49] [69-49] (DEPARTMENT OF TRANSPORTATION, AGREEMENT, MAINTENANCE FUND) (FRED HANSEN)